 In the Matter of GENERAL MOTORS SALES CORPORATION,PARTS DIVISION-andUNITED AUTOMOBILE WORKERS OF AMERICA(C.I.0.)Case No. B-2382.-Decided March 27, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Bennet F. Schaufler,for the Board.Mr. John Thomas Smith,for the Company.Mr. Edward A. McCrone,of Philadelphia, Pa., for the Union.Miss Edna Loeb,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn February 19, 1941, United Automobile Workers of America(C. I. 0.), herein called the Union, filed with the Regional Directorfor the Fourth Region (Philadelphia, Pennsylvania) a petition al-leging that a question affecting commerce had arisen concerning'therepresentation of employees of General MotorsSalesCorporation,Parts Division, herein called the Company," engaged at Philadelphia,Pennsylvania, in receiving, stocking, and shipping automobile partsand accessories, and requesting an investigation and certificationof representatives, pursuant to Section 9 (c) of the National LaborRelationsAct, ,49 Stat. 449, herein called the Act.On February27, 1941, the Company, the Union, and theRegionalDirector en-tered into a "Stipulation for Certification of Representatives UponConsent Election."On March 14, 1941, the National LaborRelationsBoard, herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National LaborRelations BoardRules andRegulations-Series 2, as amended, ordered,Hunt pro tuneas ofFebruary 27, 1941, an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.1The petition referred to General Motors Sales Corporation,Chevrolet Motor Division,but the entire record herein shows that the aboN a is the correct name of the Company.30 N. L. It. B., No. 97.440135-42-Vol 30--42643 b644DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the stipulation, an election by secret ballot was con-ducted on March 6, 1941, under the direction and supervision of theRegional Director, among employees of the Company in the PartsStock Department in Philadelphia, Pennsylvania, including stockpickers, stock handlers, shipping checkers, storeroom clerks, receiv-ing checkers, maintenance men, excluding stock department manager,stockroom supervisor, shipping supervisor, receiving supervisor,foremen, assistant foremen, and all other persons in a supervisorycapacity,watchmen other than part-time watchmen classified asstock handlers, office and clerical employees, to determine whether ornot said employees desired to be represented by the Union.OnMarch 7, 1941, the Regional Director issued and duly served uponthe parties his Election Report.No objections to the conduct ofthe ballot or, the Election Report have been filed by any of theparties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total on eligiblity list--------------------------------------33Total ballots cast-------------------------------------------33Total valid ballots cast-------------------------------------33Total' ballots cast for United Automobile Workers of America(C. I. O.)------------------------------------------------32Total ballots cast against United Automobile Workers of Amer-ica (C. I. O.)---------------------------------------------1Challenged ballots -----------------------------------------0Blank' ballots ----------------------------------------------0Void ballots -----------------------------------------------0Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OFFACT1.A question affecting commerce has arisen concerning the rep-resentation of employees of General Motors Sales -Corporation, PartsDivision, Philadelphia, Pennsylvania, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.Employees of the Company in the Parts Stock Department inPhiladelphia, Pennsylvania, including stock pickers, stock handlers,shipping checkers, storeroom clerks, receiving checkers, maintenancemen, excluding stock department manager, stockroom supervisor,shipping supervisor, receiving supervisor, foremen, assistant foremen,and all other persons, in a supervisory capacity, watchmen other thanpart-time watchmen classified as stock handlers, office and clerical GENERALMOTORS SALESCORPORATION645employees, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.United Automobile Workers of America : (C. I. 0.) has beendesignated and selected by a majority of the employees in, the, aboveunit as their representatiye for the purposes of, collective bargainingand is the exclusive representative of all employees in the said unitwithin the meaning of Section 9 (a) of the National Labor Rela-tions Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the -National -LaborRelations Act,IT IS HEREBY CERTIFIED that United Automobile Workers of Amer-ica (C. I. 0.) has been designated and selected by a majority of theemployees of General Motors Sales Corporation, Parts Division, inthe Parts Stock Department in Philadelphia, Pennsylvania, includ-ing stock pickers, stock handlers, shipping checkers, storeroom clerks,receiving checkers,maintenance men, excluding stock departmentmanager, stockroom supervisor, shipping supervisor, receiving super-visor, foremen, assistant foremen, and all other person's in a super-visory capacity, watchmen other 'than part-time watchmen classified'as stock handlers, office and clerical empl'oyees,'as their representativefor the purposes of collective bargaining, and that, pursuant to theprovisions of Section 9 (a) of the Act, United 'Automobile Workersof America (C. I. 0.)- is the -exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.-